Citation Nr: 1819051	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (CAD)status post 4 vessel coronary artery bypass graft (CABG) with mediastinotomy scar and left venous harvest scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2016, the Veteran and his spouse testified at a video-conference hearing before a Veterans Law Judge (VLJ), who is no longer with the Board.  A transcript of the hearing is associated with the claims file.  The Board notes that the law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In November 2017, the Board sent a letter to the Veteran which explained that the VLJ who conducted his hearing (no longer employed by VA) was not available to participate in the appeal, and offered the Veteran a hearing before a different VLJ.  In a November 2017 reply letter, the Veteran responded that he did not wish to appear at another Board hearing, and requested that the Board consider his case on the evidence of record.

In July 2017, the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of new evidence submitted to the Board.  38 C.F.R. § 20.1304.

In August 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999), and the matter have returned to the Board for appellate review.








FINDING OF FACT

During the period on appeal, the Veteran's CAD and CABG is manifested by a work load of greater than 5 metabolic equivalents (METs) but not greater than 7 METs that results in dyspnea, fatigue, and dizziness; it has not been productive of an ejection fraction of less than 50 percent or caused more than one episode of congestive heart failure.


CONCLUSION OF LAW

A disability rating in excess of 30 percent for CAD and CABG with mediastinotomy scar and left venous harvest scar have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records and private treatment records have been obtained.  As noted in the introduction, the Board remanded the claim in 2016 to include a new VA examination, which the Board finds to be adequate for rating purposes.  Accordingly, the Board's remand instructions have been complied with regarding the claim on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance] additionally, the Veteran was testified at a hearing before the Board and the transcript is associated with the file.

The Veteran was also provided with several VA examinations prior to the Boards 2016 remand (the reports of which have been associated with the claims file). The examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds these additional examinations ameliorate any potential prejudice to the Veteran's claim.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the additional examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

II. Increase Rating

In June 2010, service connection was granted for the Veteran's CAD and CABG with mediastinotomy scar and left venous harvest scar (heart disease) and assigned a 30 percent rating effective July 20, 2009 (the date the claim was received).  In October 2011, the Veteran filed a claim for an increased evaluation.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's heart disease is rated under Diagnostic Code 7005.  A 30 percent rating is assigned for heart disease resulting in workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, or X-ray.  A 60 percent rating is assigned for CAD resulting in more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating, the maximum rating allowed, is assigned for CAD resulting in chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran and his spouse testified before the Board in February 2016, during which the Veteran asserted that the symptoms of his service-connected heart disease had worsened since his last VA examination dated in August 2013.  Specifically, he asserted that he was admitted to a private hospital in October 2015, with complaints of lightheadedness and chest pain, and was diagnosed with congestive heart failure.  The Veteran testified that continuous medication is required to treat his heart disease.  In addition, the Veteran indicates in his April 2011 notice of disagreement that he is entitled to an increased evaluation because he experiences dyspnea, fatigue and continuous dizziness.

The evidence of record shows that the Veteran underwent a CABG in June 2006. See July 2006 Baptist Health System patient discharge instructions received September 2009.

The Stress Report from a January 2010 private treatment record noted the Veteran workload METs of 5.40.

At a January 2010 VA examination, the examiner gave a diagnosis of CAD status post 4 vessel CABG with mediastinotomy scar and left venous harvest scar.  The echocardiogram showed no significant abnormalities with an ejection fraction of 62 percent and an estimated METs of 6.

At a September 2010 VA examination, the examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  The examiner diagnosed the Veteran with (CAD) status post 4 vessel coronary artery bypass graft with mediastinotomy scar and left venous harvest scar.  The examiner indicated that the Veteran had not experienced a myocardial infarction and was not diagnosed with congestive heart failure.  The examiner noted that a left sided pace maker is present.  After a stress test, the examination showed a workload of 5 METs and the electrocardiogram was normal.  The chest X-rays showed a mildly enlarged heart.  The echocardiogram showed no left ventricular hypertrophy with estimated left ventricular dysfunction with an ejection fraction of 62 percent.  

The private treatment showed that the Veteran had successful synchronized cardioversion for atrial fibrillation in July 2011.  The records indicate that the Veteran was admitted into hospital in September 2011 for treatment for atrial fibrillation with pulmonary veins ablation.  He was discharged in September 2011 without any complications.

The August 2013 VA examination shows the examiner reviewed the entire claims file.  The diagnosis rendered is CAD status post 4 vessel CABG with implantable pacemaker.  The examination noted no history of myocardial infarction and no congestive heart failure.  The examiner reported the workload METs are more than 5 but not greater than 7 that resulted in fatigue and dizziness.  The examiner reported a finding of cardiac hypertrophy or dilation on X-ray.  The left ventricular fraction (LVEF) is 62percent.  

The Veteran submitted private treatment records from October 2015 to November 2015.  The records indicate that the Veteran was hospitalized in November due to pacemaker failure.  An examination by the hospital revealed that his implantable cardiac pacemaker was not functioning optimally, which resulted in his symptoms of minor congestive heart failure in October 2015.  Thereafter, in November 2015 his cardiac pacemaker was replaced.  

The Veteran submitted private treatment records detailing his hospital admission and the resultant surgical procedure to replace his cardiac pacemaker.  Those records, including a stress test administered in November 2015, indicating that he experienced symptoms including dyspnea, fatigue, and lightheadedness following physical exertion; however, it is unclear as to what level of metabolic equivalents (METs) he was tested at during the stress test in November 2015.  Normal systolic function with calculated stress ejection fraction with 72 percent and the rest ejection fraction was 67 percent was noted.

A November 2015 private consultation report noted that the Veteran's left ventricular ejection fraction was known to be 60 percent and his CAD had no signs of unstable angina.

At a September 2016 VA examination, the examiner had the opportunity to review the Veteran's claims file, private medical records hand delivered by the Veteran, interview the Veteran, and conduct a physical examination.  The diagnosis rendered is CAD status post 4 vessel CABG with implantable pacemaker, paroxysmal atrial fibrillation and congestive heart failure.  The examination reported the Veteran's one episode of congestive heart failure in November 2015, which is supported by the record.  The examiner reported that the Veteran was having intermittent atrial fibrillations.  The examiner interviewed the Veteran and determined that based METS was more than 5 but not greater than 7.  The stress test was estimated due to the Veteran's complaints of fatigue with strenuous exercise.  However, the examiner reported normal ejection fraction with a normal stress test and the Veteran reported that he is able to walk a mile a day.  

Here, the medical record, VA examinations and the Veteran's reported symptoms warrant a disability rating of 30 percent.  During the period on appeal, the Veteran consistently demonstrated a workload greater than 5 METS but not greater than 7 METs with results in fatigue, dizziness and dyspnea.  Results in angina or syncope were not noted on examination or in the record.  Furthermore, upon VA examination, the Veteran's left ventricular ejection fraction is consistently above 50 percent.  Although, the 2013 VA examination demonstrates cardiac hypertrophy or dilation on X-ray and the record supports one episode of acute congestive heart failure that was due to a failed pacemaker, these findings are consistent with a 30 percent rating.  The Veteran does not meet the criteria for a 60 percent rating because the record does not show that the Veteran experienced more than one episode of congestive heart failure in the prior year.  In addition, both the ejection fraction and the METS are above the cutoff for a higher rating.  Thus, a rating in excess of 30 percent is not warranted.

The Veteran does not meet the criteria for a 100 percent rating either, because the workload and ejection fraction criteria require even smaller values than are required for a 60 percent rating and the Veteran's values are consistent with a 30 percent evaluation.  Furthermore, as previously noted, the Veteran cannot meet the criterion of experiencing chronic congestive heart failure because he has only experience one episode.

The Board has considered the Veteran's subjective statements regarding the severity of his disability including severe exertion due to fatigue and continuous lightheadedness.  However, the Veteran lacks the medical training or expertise to determine whether he has chronic congestive heart failure or to calculate his METS or ejection fraction.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the resulting medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners are afforded great weight.  

As noted above, the Veteran was granted service connection for (CAD)status post 4 vessel coronary artery bypass graft (CABG) with mediastinotomy scar and left venous harvest scar and assigned an rating of 30 percent.  He disagrees with the initial evaluation and asserts he is entitled to a higher rating.

An additional, separate compensable evaluation under Diagnostic Code 7804 is not warranted unless there is at least one scar that is painful or unstable and disabling because of limitation of function of the affected part.  Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable of painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.

Alternatively, a compensable rating may be assigned under several other Diagnostic Codes.  For scars that do not affect the head, face or neck, a 10 percent rating may be assigned if a scar is deep and nonlinear and covers an area of at least 6 square inches (39 sq. cm.) (A deep scar is one associated with underlying soft tissue damage) (38 C.F.R. § 4.118, Diagnostic Code 7801); or 2) superficial (meaning that it is not associated with underlying soft tissue damage) and nonlinear and covers an area of at least 144 square inches (929 sq. cm), (38 C.F.R. § 4.118, Diagnostic Code 7802).



In September 2016, the Veteran was afforded a scars/disfigurement VA examination.  After conducting a physical examination, the examiner diagnosed the Veteran with mediastinotomy scar and left and right venous harvest scars.  He indicated that the Veteran's scars were not painful or unstable or has a total area equal to or greater than 39 square centimeters.  The examiner noted that the Veteran has both left and right venous harvest scars and opined that the additional diagnosis has no bearing on the opinion because it is already associated with his service-connected mediastinotomy scar and left venous harvest scars.

The Veteran's treatment records do not document any complaints or treatment for his mediastinotomy and bilateral venous harvest scars.  Thus, the Veteran's medical records do not document any unstable scars, painful scars, or scars that are deep, nonlinear and covering an area of at least 6 square inches (39 sq. cm.)

The Board is sympathetic to the Veteran's concerns that the scars make him feel self-conscious.  See hearing transcript.  However, the medical evidence of record contains no evidence showing that the Veteran's lower extremity and trunk scars results in findings that would warrant the assignment of a separate rating.  Moreover, the Veteran denied problems with his scars during the September 2016 VA examination.

As such, the criteria for a separate compensable rating for the Veteran's service connected mediastinotomy scar and left venous harvest scar condition has not been met.







ORDER

A rating in excess of 30 percent for CAD status post 4 vessel CABG with mediastinotomy scar and left venous harvest scar is denied.




____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


